Citation Nr: 0529492	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Evaluation of left knee traumatic arthritis rated as 10 
percent disabling prior to March 6, 2001.

2.  Evaluation of left knee lateral tibial plateau fracture 
with traumatic arthritis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for instability 
of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to December 
1973.

In a September 2001 rating decision, the RO granted service 
connection for left knee lateral tibial plateau fracture with 
traumatic arthritis and assigned an evaluation of 10 percent 
effective.

In a March 2004 rating decision, the RO increased the 
evaluation to 20 percent.


FINDINGS OF FACT

1.  Traumatic arthritis of the left knee is productive of 
painful extension with remaining functional use greater than 
10 degrees.

2.  Traumatic arthritis of the left knee is productive of 
painful flexion with remaining functional use greater than 85 
degrees.

3.  The veteran has slight instability of the left knee as a 
result of a lateral tibial plateau fracture; he does not have 
moderate lateral instability or subluxation.


CONCLUSIONS OF LAW

1.  Prior to March 6, 2001, limitation of flexion and 
extension of the left knee were each 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.59, 
4.71a, Diagnostic Code 5010, 5260-5261 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.59, 
4.71a, Diagnostic Code 5010, 5260-5261 (2004).

3.  The criteria for a separate evaluation for residuals of a 
lateral tibial plateau fracture are met.  38 U.S.C.A. §  1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic 
Code 5257 (2004); VAOPGCPREC 23- 97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for evaluation of left knee lateral tibial plateau 
fracture with traumatic arthritis.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC) and the supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2001 explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA letter predated the rating decision.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in June 2003.  The basic elements for an increased 
rating have remained unchanged despite the change in the law 
with respect to the duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated April 2001 specifically described the evidence needed 
to substantiate the claim and informed the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records, Social Security Agency records, and VA 
outpatient medical records.  The appellant was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

In a September 2001 rating decision, service connection was 
granted for left knee lateral tibial plateau fracture with 
traumatic arthritis.  A 10 percent rating was assigned under 
Diagnostic Code 5010.  

VA outpatient medical records show that the veteran underwent 
an arthroscopy and chondroplasty of the left knee in June 
1999.  In July 1999, the veteran was seen for a follow-up 
appointment.  Pain range was from 0-5.  The veteran reported 
that he still experienced a popping sound in the knee with 
activity.  

VA outpatient medical records dated in August 1999 note that 
the veteran complained of aching on the medial aspect of the 
left knee after walking.  There was no history of swelling of 
the knee.  Range of motion was from 0-130 degrees.  There was 
medial joint line tenderness, no effusion and no instability.

VA outpatient medical records dated in February 2000 noted 
the veteran complained of constant pain on his left knee.  
Range of motion was 5-95 degrees.  There was tenderness 
anteromedially, mild ACL laxity but good endpoint Lachman, 
and no NV deficit.

In May 2000, the veteran was afforded a VA examination.  At 
that time, the veteran reported that he continued to have 
pain and collapsing of the left knee, and that he wore a 
hinged brace which helped with the collapsing of the knee.  
Range of motion testing for both knees revealed flexion of 
zero to 90 degrees on weightbearing and zero to 130 on non-
weightbearing.  The left knee had positive anterior drawer 
sign.  A diagnosis of complete rupture of the left anterior 
cruciate ligament with unstable joint, decreased and painful 
motion was entered.  

In an August 2000 Social Security Agency (SSA) examination 
the examiner noted that the veteran could get up on his heels 
but had problems with ambulation.  He was able to walk but 
had to use the examination table for balance.  He could squat 
down 50 percent of the expected normal.  He favored the left 
leg and had an antalgic limp.  The left knee had pain with 
pressure applied along the medial and lateral joint lines.  
The patella was not ballottable but he had pain when the area 
was pressed down.  The veteran had pain on touch all over the 
left knee.  Collateral ligaments were stable by stress 
testing.  Drawer sign and Lachman's testing were negative.  
McMurray test was not performed due to complains of severe 
pain.  Extension was full to zero degrees with flexion 
possible to 115 degrees at which point he had too much pain 
to further flex.  There was no swelling or effusion noted.  
X-ray showed normal alignment with joint spaces well 
preserved and symmetrical, and no sign of acute bony 
abnormality.

In a May 2001 VA examination, the veteran reported that his 
knee hurt and would buckle occasionally.  He stated he could 
walk a block nonstop and that he has to lean on a shopping 
cart when shopping.  The examiner noted that the veteran wore 
a brace on his left knee and used a cane.  On physical 
examination there was no swelling or effusion noted.  Drawers 
and McMurray were negative.  The veteran had positive patella 
ballottment.  There was minimal pain to palpation of the 
joint lines, however, there was no laxity.  There was full 
passive range of motion with crepitus.  A weightbearing knee 
bend went to 85 degrees, X-ray showed early changes of 
degenerative joint disease of both knees with more advanced 
findings on the left knee.  A diagnosis of traumatic 
degenerative joint disease of the left knee was entered.

VA outpatient medical records dated in January 2001 note that 
the veteran reported that he suffered from back pain and knee 
pain which was totally incapacitating.  In January 2001, he 
reported that his left knee buckles when climbing ladders and 
noted pain of 9 on a scale of 0-10.

In a VA-9 Form dated in June 2003 the veteran stated that he 
had constant pain in his left knee and that it would buckle 
from time to time.  He further stated that he uses a brace to 
keep it from buckling sideways but that the brace does not 
keep it from giving out.

A February 2002 X-Ray showed that the left knee had mild 
varus deformity of the proximal tibial shaft in the 
metaphysical junction region mostly with a tilted tibial 
plateau with osteoarthritis.

In November 2003, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he 
suffered from chronic "around the clock" pain over the top 
and back of his left knee.  The pain worsens when he walks 
for prolonged periods of time.  He stated that he holds on to 
a cart when he is shopping.  While sitting, his knee hurts if 
bent.  He noted stiffness in the morning and crepitus as he 
gets up.  The stiffness resolves after about 15-20 minutes 
but the crepitus lasts all day.  Standing from sitting causes 
a "shot of pain" and also accentuates the crepitus.  Going 
up the stairs was worse than going down.  He reported getting 
occasional swelling with prolonged standing 3 or 4 times a 
week.  He reported the left knee to be unstable without a 
brace.  There was no locking of the knee.  Physical 
examination revealed an antalgic gait.  There was no swelling 
or effusion.  There was positive patellar pain with resisted 
lift and displacement.  There was no patellar tenderness or 
quads atrophy.  There was positive medial and lateral joint 
tenderness, and positive mild increase laxity with anterior 
drawer testing of less than 5 mm.  There was negative 
McMurray, although there was pain with testing at both sides 
of the left knee.  There was full active extension to 0 
degrees.  Active flexion was limited to 90 degrees.  There 
was mild crepitus on motion and the veteran complained of 
pain during extension and flexion.  The examiner noted that 
there was moderate post-traumatic degenerative joint disease 
with some embellishment of expressed pain during the exam.  
There was limited range of motion and limitation of function, 
and mild increased laxity on anterior drawer suggesting ACL 
laxity.  



Criteria

For a claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5257, for other knee impairment, including 
recurrent subluxation or lateral instability of the knee, 
provides a 10 percent evaluation for slight impairment.  A 
moderate degree of impairment is to be rated 20 percent 
disabling.  For severe impairment a 30 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, the rating schedule provides a 
zero percent rating where extension of the leg is limited to 
5 degrees; a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted when the veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Codes 5260 or 5261, or (consistent with 
DeLuca and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-ups, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, restrictions, nonunion of fracture, relaxation 
of ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malalingned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joints.  38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or tow or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran is currently rated on moderate traumatic 
arthritis with painful motion and slightly limited range of 
motion under Diagnostic Code 5010.  However, medical evidence 
of record shows that the veteran also has lateral 
instability.  Accordingly, the veteran may be entitled to 
separate ratings under Diagnostic Code 5257 and under 5010, 
which will be discussed below.

Instability

The veteran in his substantive appeal and in medical records 
reported he has instability of the left knee and that he has 
almost fallen on several occasions due to his knee giving 
out.  He has stated that he uses a knee brace to prevent his 
left knee from buckling but that his knee still "gives out" 
at time.  The veteran is competent to report that he has 
instability.  Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board also notes that medical evidence of record supports the 
veteran's assertions.  

Competent medical evidence of record shows that the veteran 
has been noted to have mild ACL laxity, positive anterior 
drawer sign, a diagnosis of complete rupture of the left 
anterior cruciate ligament with unstable joint, and most 
recently, mild increased laxity on anterior drawer suggesting 
ACL laxity.  Therefore, the Board finds that the competent 
medical evidence of record establishes that the veteran 
suffers from slight instability of the left knee and is 
entitled to a 10 percent evaluation under Diagnostic Code 
5257.  The veteran does not have moderate instability or 
subluxation.  Therefore, a higher 20 percent rating is not 
warranted based on Diagnostic Code 5257.

Flexion and Extension

The veteran initiated the appeal when the veteran was in 
receipt of a 10 percent evaluation for the disability.  The 
subsequent assignment of a 20 percent evaluation does not 
extinguish the earlier perfected notice of disagreement.  
Therefore, the issue is entitlement to an evaluation in 
excess of 10 percent prior to March 6, 2001 and entitlement 
to an evaluation in excess of the currently assigned 20 
percent.  In essence, the AOJ assigned a staged rating.

However, there is nothing in the record to reflect that there 
has been any significant change in the disability and a 
uniform rating is warranted.  Furthermore, the March 2004 
rating decision is not clear as to the basis or the reason 
for the award of the 20 percent evaluation.  In addition, the 
effective date selected by the AOJ is a fiction.  Since the 
veteran was not in receipt of compensation for the knee at 
that time in March 2001, a request for reevaluation does not 
provide a basis for establishing an effective date.

The AOJ has assigned a 20 percent evaluation for the 
disability.  Although the rating decision does not adequately 
explain the rationale for the decision, the Board notes that 
there is nothing to suggest a significant change in the 
degree of the disability.  However, the evaluation should 
have been separately rated on the basis of functional 
limitation of flexion and functional limitation of extension.  
Since a 10 percent evaluation for flexion and a 10 percent 
evaluation for extension do not change the combined 
evaluation, the veteran is not prejudiced by this 
determination.  The Board again notes that the rating 
decision does not clearly establish a basis to the assigned 
evaluation.  

Repeated examinations have detailed the presence of painful 
motion, at times described as embellished.  However, the 
preponderance of the evidence establishes that the veteran 
has limitation of flexion.  At times, functional impairment 
was limited to 85 degrees with a squat.  On another occasion, 
a squat was limited to 50 percent of expected.  Other 
evidence disclosed limitation of flexion to 90 degrees or 115 
degrees.  In February 2000, a VA examination disclosed a 
range of motion from 5 to 95 degrees.  It appears that the 20 
percent evaluation is based upon the presence of functional 
impairment of flexion and extension, with each assigned a 10 
percent evaluation.  The current evaluation contemplates 
functional limitation of flexion to 45 degrees.  In order to 
warrant a higher evaluation, there would have to be actual 
limitation of flexion or the functional equivalent of 
limitation of flexion to 30 degrees.  As established above, 
there is no objective or subjective evidence that establishes 
that the veteran has actual limitation of flexion to 30 
degrees or the functional equivalent of flexion to 30 
degrees.  Rather, whether with use or when sitting in a 
chair, the veteran has repeatedly established that he has 
remaining functional use greater than 45 degrees.  
Accordingly, a higher evaluation based upon impairment of 
flexion is not warranted.

It also appears the veteran has some impairment of extension.  
The Board accepts that the veteran has periarticular 
pathology and painful motion.  That establishes entitlement 
to the minimum compensable evaluation for the plane of 
motion.  The 10 percent evaluation would also contemplate the 
functional equivalent of limitation of extension to 10 
degrees.  In order to warrant an increased evaluation, there 
would have to be actual limitation of extension or the 
functional equivalent of limitation of extension to 15 
degrees.  In March 1999, the range of motion was from 5 to 
110 degrees.  In August 2000, an examiner established that 
extension was full and to 0 degrees.  In February 2000, a VA 
examination disclosed that extension was from 5 degrees.  In 
May 2001, it was reported that he had full passive range of 
motion, and in May 2000, the range of motion was from 0 to 90 
degrees.

The Board is aware that in November 2003, the veteran 
initially declined active extension beyond 20 degrees.  
However, with coaching extension was to 0 degrees and the 
examiner noted that there was likely some embellishment.  

The Board concludes that the overwhelming evidence 
establishes that the veteran has significant remaining 
functional extension and that such extension is not 
functionally limited beyond 5 degrees.  The single 
restriction to 20 degrees is inconsistent with the other 
evidence and is accorded less probative value, particularly 
in light of the comments by the examiner.

In determining whether an increased rating is warranted for a 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the knee.  The Board is aware that 
the veteran has described pain and has reported that he is 
incapacitated.  However, the Board concludes that the medical 
evidence is far more probative of the degree of the veteran's 
impairment than his characterization of the disability.


ORDER

A 20 percent evaluation for limitation of flexion and 
extension (10 percent each) prior to March 6, 2001, is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an increased rating under Diagnostic Code 5010 
for left knee lateral tibial plateau fracture with traumatic 
arthritis, currently evaluated as 20 percent disabling, is 
denied.

A separate rating of 10 percent instability of the left knee 
under Diagnostic Code 5257 is granted, subject to the laws 
and regulations that govern the award of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


